Five orders, Family Court of the State of New York, New York County (Jack Turret, J.), entered on April 26,1982, unanimously affirmed, without costs and without disbursements. H Application by appellants’ counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellants’ assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Sandler, J. P., Sullivan, Ross and Kassal, JJ.